DETAILED ACTION
This is in response to amendment filed on November 24, 2020. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on November 24, 2020.
Regarding independent claims 1, 10 and 19, the closest art, Folgner et al. (US 2012/0096357 A1), discloses receiving, by a processor, a plurality of social comments associated with a plurality of frames corresponding to the media file (¶[0015] and [0042]-[0044], Folgner, i.e., receiving media content from a media source including comments); storing the received plurality of social comments in a repository (¶[0015] and [0028]-[0030], Folgner, i.e., storing media content in a buffer), wherein the received plurality of social comments is stored with a frame marker (¶[0015] and [0028]-[0030], Folgner, i.e., storing with a frame marker); and analyzing the stored plurality of social comments (¶[0055], Folgner, i.e., analyzing comments). Kuznetsov (US 9,129,008 B1) discloses classifying the analyzed plurality of social comments according to at least one sentiment and at least one keyword in the media file (abstract; Fig.6; col.13, line 57 to col.14, line 15, Kuznetsov). However, the prior art fails to disclose or suggest the claimed provision “received plurality of social comments comprises collecting a plurality of input from a plurality of different users, wherein the plurality of input is obtained live via an internet, a graphical user interface, an online communication system, or a use of social media via a secondary device connected to a service streaming the media file, classifying the analyzed annotated plurality of social comments according to the at least one sentiment and the at least one keyword in the media file, wherein classifying the annotated plurality of social comments 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Made of Record
1. Larsen et al. (US 20140310746 A1)/(US 20120236201 A1) disclose DIGITAL ASSET MANAGEMENT, AUTHORING, AND PRESENTATION TECHNIQUES.
2. Pfeiffer (US 20080154889 A1) discloses . VIDEO SEARCHING ENGINE AND METHODS.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
February 8, 2021